Citation Nr: 1760228	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-24 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral foot condition.

2. Entitlement to service connection for a left leg disability, secondary to the Veteran's bilateral foot condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to April 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in June 2017. A transcript of that hearing is associated with the record.

The issue of entitlement to service connection for a left leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral foot condition is etiologically related to the Veteran's service.


CONCLUSION OF LAW

The criteria to establish service connection for a bilateral foot condition are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for a bilateral foot condition. For the following reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

When service records are missing through no fault of the veteran, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the veteran or against VA arises when there are lost or missing service records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Here, the RO notified the Veteran of the missing records and requested that the Veteran send in any records still in his possession in. A formal finding of unavailability of the Veteran's service treatment records was included in the record, and the Veteran was notified of that finding. The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

The record reveals that the Veteran suffers from a bilateral foot problem. At the hearing, the Veteran credibly and cogently explained the evolution of his foot problem, first developed in Okinawa, Japan, and explained that he sought treatment repeatedly for this problem at Camp Kinser and Kadena Air Force Base. Because of his disability, the Veteran was placed on light duty for the duration of his overseas duty, and then honorably discharged. Following his discharge, the Veteran sought and received treatment for his foot condition until present day. When, as in this case, the Veteran's service medical records are missing due to no fault of the Veteran, the VA has a heightened obligation to consider the applicability of the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, giving the Veteran full benefit of the doubt, the Board finds that the evidence is at least in equipoise that the Veteran developed a foot condition in service.


ORDER

Service connection for a bilateral foot condition is granted.


REMAND

The Veteran contends that he is entitled to service connection for a left leg disability, related to his bilateral foot condition. Prior to adjudication, an examination is necessary, as the Veteran has not yet received an examination to determine whether it is more or less likely that his left leg disability, to include numbness, is related to his service-connected bilateral foot problem. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination to determine if it is more or less likely (50 percent probability or greater) that the Veteran's left leg disability is related to his service-connected bilateral foot condition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


